Citation Nr: 1417306	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-26 803	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of back injury.

2.  Entitlement to a rating in excess of 10 percent for service-connected right shoulder strain.

3.  Entitlement to a rating in excess of 10 percent for service-connected right patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active Marine Corps service from January 1997 to January 2001.  He earned the Combat Action Ribbon.

This matter arises to the Board of Veterans' Appeals (Board) from April and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded the case for development in March 2012. 

The record before the Board consists of paper claims files and electronic files. 

The appeal is REMANDED to VA's Appeals Management Center (hereinafter: AMC).  VA will notify the Veteran if further action is required.










REMAND

In March 2012, the Board remanded the case for a VA compensation examination.  The claims files and electronic records reflect that in April 2012, a VA medical center attempted to notify the Veteran by mail of a scheduled examination.  The notice letter was sent to the Veteran at his last known Indianapolis, Indiana, mailing address.  The claims files reflect that the notice letter was returned and was marked "not deliverable as addressed."  Since then, attempts to contact the Veteran by mail and by telephone have also failed.  

On a VA Form 119, Report of Contact, dated February 5, 2014, the Veteran's representative reported that the Veteran's mailing address has changed.  The representative supplied a new mailing address in Avon, Indiana.  Because it is shown that the Veteran did change residences and that the prior examination notice letter was sent to an old address and returned undelivered, good cause for failure to report for examination has been shown.  Under these circumstances, VA's duty to assist in the development of the claim has not been fulfilled.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran should again be offered an examination to determine the nature and severity of his service-connected disabilities.  Musculoskeletal and neurological examinations should be scheduled, so that a complete disability picture is available.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request all relevant VA treatment records that have not already been associated with the electronic or paper records.  All requests and responses should be associated with the claims files and/or electronic record. 

2.  The AMC should arrange for VA orthopedic and neurologic examinations to determine the current nature and severity of the service-connected back, right shoulder, and right knee disabilities.  Testing for range of motion should be performed.  If any neurologic abnormality is found, the neurologist should state whether the disorder is at least as likely as not related to the service-connected back, right shoulder, and/or right knee disability.


A rationale for all opinions offered and conclusions reached must be provided.  A discussion of the facts and medical principles would be helpful to the Board. 

3. After completing the above actions, the AMC should conduct any other development indicated by any response received above.

4.  When all development requested has been completed, the case should be reviewed by the AMC on the basis of additional evidence and the claims should be re-adjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board. 

The purpose of this REMAND is to obtain additional development.  The Board does not intimate any opinion, as to the merits of the case, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the Veteran until he is notified; however, failure to report for a scheduled VA examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


